Mr. Justice Walken delivered the opinion of the Court. The only question presented by the record relates to the sufficiency of the written evidence to prove a new promise, such as would take the case out of the operation of the statute of limitation. The letters offered in evidence were not sufficient to prove an unqualified acknowledgment of the debt as a debt then due, or a promise to pay, such as is necessary to remove the statute bar, as laid down in the case of Brown v. State Bank, 5 Eng. R. 134, and several more recent adjudications of this Court. Let the judgment of the Circuit Court be reversed.